Allen v Grimm (2022 NY Slip Op 05399)





Allen v Grimm


2022 NY Slip Op 05399


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND NEMOYER, JJ.


603 CA 21-01395

[*1]CAROL M. ALLEN, PLAINTIFF-RESPONDENT,
vDAVID C. GRIMM, M.D., SHARON L. MANSFIELD, FNP-C, CANANDAIGUA ORTHOPAEDIC ASSOCIATES, P.C., DEFENDANTS-APPELLANTS, ET AL., DEFENDANTS. (APPEAL NO. 2.) 


HIRSCH & TUBIOLO, P.C., ROCHESTER (TAYLOR MARIE HOLMES OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
ZIFF LAW FIRM, LLP, ELMIRA (CHRISTINA BRUNER SONSIRE OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Steuben County (Patrick F. McAllister, A.J.), entered September 7, 2021. The order, insofar as appealed from, denied in part the motion of defendants David C. Grimm, M.D., Sharon L. Mansfield, FNP-C, and Canandaigua Orthopaedic Associates, P.C., for summary judgment dismissing the complaint against them. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Allen v Grimm ([appeal No. 1] — AD3d — [Sept. 30, 2022] [4th Dept 2022]).
Entered: September 30, 2022
Ann Dillon Flynn
Clerk of the Court